By the Court :
Without considering the defective averments of the complaint, it is enough to say that among the many errors occurring at the trial, one of the most prominent was the giving of the second instruction requested by plaintiff, which was to the effect that the defendant Beaudry, by the mere “ issuance and service ” of an injunction, converted to his own use certain property on premises then in the possession of the present plaintiff.
Judgment and order reversed, and cause remanded for a new trial. Bemittitur forthwith.